DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated June 9, 2022 was submitted on August 22, 2022.  Claims 1, 8, 13 and 14 were amended.  Claim 15 was added.  Claims 1 and 8-15 are currently pending.
The amendments to claims 1 and 13 have overcome the 35 U.S.C. §112(b) and 35 U.S.C. §103 rejections of claims 1 and 8-14 (¶¶ 3-6 and ¶¶ 11-30 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1 and 8-14 have been made as detailed below.  New claim 15 has also been rejected as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton et al. (U.S. Patent Application Publication No. 2007/0134497 A1, cited in IDS submitted February 9, 2021) alone or, alternatively, over Crafton in view of Morikawa et al. (U.S. Patent Application Publication No. 2015/0367605 A1, cited in previous Office Action) and further in view of Inoue et al. (U.S. Patent Application Publication No. 2015/0224742 A1, cited in previous Office Action).
Regarding claim 1, Crafton discloses a composite structure (Abstract of Crafton, article comprising polar substrate and a thermoplastic vulcanizate compound) comprising: a metal member ([0089] of Crafton, polar substrate can be a metal substrate); and a thermoplastic resin member bonded to the metal member (Abstract of Crafton, thermoplastic vulcanizate adhered to polar substrate), wherein the metal member has a fine uneven structure at least on a metal surface to which the thermoplastic resin member is bonded ([0089] of Crafton, polar substrate can be a metal substrate; metal substrate would necessarily have a “fine uneven structure” or some degree of roughness), a hardness of the thermoplastic resin member measured by a type A durometer in accordance with JIS K6253 is in a range of equal to or more than A60 and equal to or less than A95 (pg. 10, Table 1 of Crafton, Samples 6-9 have a Shore A hardness of 62-70); the thermoplastic resin member contains a thermoplastic elastomer (Abstract of Crafton, thermoplastic vulcanizate; [0012] of Crafton, thermoplastic vulcanizate includes a rubber including olefinic elastomeric copolymers); the thermoplastic resin member further contains an acid-modified polymer ([0020]-[0021] of Crafton, functionalized thermoplastic polymers include polymers having a carboxylic acid group which are prepared by grafting); and in the thermoplastic resin member, a content of the thermoplastic elastomer is equal to or more than 60% by mass and equal to or less than 95% by mass ([0066] of Crafton, thermoplastic vulcanizates include at least 65 wt% of rubber or 60-80 wt% rubber) and a content of the acid-modified polymer is equal to or more than 5% by mass and equal to or less than 40% by mass ([0067] of Crafton, amount of functionalized thermoplastic polymer in the thermoplastic vulcanizate is 12-30 wt%).
Crafton does not specifically disclose that the thermoplastic resin member (i.e., the thermoplastic vulcanizate) has an acid value equal to or more than 1 mg KOH/g and equal to or less than 100 mg KOH/g.  Crafton, however, discloses that the thermoplastic vulcanizate includes a rubber, a functionalized thermoplastic polymer and a functionalized tackifier resin ([0011] of Crafton).  Crafton also discloses that the functionalized thermoplastic polymer can include carboxylic acid functional groups ([0020] of Crafton) and may have a degree of functionalization of 0.2-5 wt.% ([0028] of Crafton) and that the functionalized tackifier can be a grafted hydrocarbon resin having an acid number greater than 10 ([0042] of Crafton).  According to Crafton, adding functionalized materials to the rubber improves the adhesion of the rubber to polar substrates ([0004]-[0005] of Crafton).  Crafton therefore discloses that the degree of functionalization of the thermoplastic vulcanizate is a variable which achieves a recognized result (i.e., improving adhesion with polar substrates) ([0004]-[0005] of Crafton).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize the degree of functionalization (i.e., the acid value) of the thermoplastic vulcanizate of Crafton, including providing a degree of functionalization which corresponds to the acid value range recited in claim 1.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).
Alternatively, Morikawa discloses bonding an article comprising a metal coated with an acid-modified polypropylene ([0011] of Morikawa).  According to Morikawa, the acid-modified polypropylene can have an acid value of 1 to 500 mg KOH/g ([0052] of Morikawa).  Morikawa specifically discloses an acid-modified polypropylene resin having an acid value of 5 mg KOH/g ([0097] of Morikawa).  According to Morikawa, the acid-modified polypropylene coating provides excellent joinability between the metal and a thermoplastic molded resin ([0008], [0129] of Morikawa).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide use a thermoplastic vulcanizate having an acid number of 5 mg KOH/g in the composite structure of Crafton in order to provide a material that is excellent in joinability to the metal substrate as taught by Morikawa ([0008], [0097] of Morikawa).
Crafton also does not disclose that an average length (RSm) of a roughness curve element of the metal surface on which the fine uneven structure is formed, the average length being measured in accordance with JIS B0601: 2001, is equal to or more than 10 nm and equal to or less than 500 km.  Inoue, however, discloses a metal-resin composite structure obtained by bonding a metal member and a thermoplastic resin member wherein the metal member has a surface roughness measured according to JIS B0601 of 10-300 µm (Abstract, [0089]-[0090] of Inoue).  According to Inoue, the bond strength between metal members having the disclosed surface roughness and the resin member is excellent ([0094] of Inoue).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the metal substrate of Crafton with a surface roughness measured according to JIS B0601 of 10-300 µm.  One of skill in the art would have been motivated to do so in order to provide excellent bond strength between the metal substrate and the thermoplastic vulcanizate as taught by Inoue ([0094] of Inoue).  
Inoue does not specifically disclose that a ten-point average roughness (Rzjis) of the metal surface on which the fine uneven structure is formed, the ten-point average roughness being measured in accordance with JIS B0601: 2001, is equal to or more than 10 nm and equal to or less than 300 km.  Inoue, however, discloses that the metal member has a ten-point average surface roughness (Rz) as measured by JIS B0601 greater than 2 µm ([0074], [0076] of Inoue), greater than 5 µm ([0083] of Inoue), or greater than or equal to 15 µm ([0086] of Inoue).  Inoue therefore clearly teaches surface roughness (Rz) ranges that overlap with that recited in claim 3 (i.e., 10 nm - 300 µm) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 8, Crafton discloses that the thermoplastic elastomer contains a urethane-based thermoplastic elastomer ([0012] of Crafton, urethane rubber).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton alone or, alternatively, over Crafton in view of Morikawa as applied to claim 1 above and further in view of Hayami et al. (U.S. Patent No. 6,064,002).
Regarding claim 9, Crafton does not specifically disclose that the thermoplastic resin member contains a urethane-based thermoplastic elastomer and an amide-based thermoplastic elastomer.  Moreover, Crafton discloses that any rubber or mixture thereof may be used ([0012] of Crafton).  Hayami discloses mixtures of a thermoplastic polyurethane elastomer and a thermoplastic polyamide elastomer (2:35-41 of Hayami).  According to Hayami, the thermoplastic elastomer blend is heat fusible to polyamide engineering plastics and has high abrasion resistance (2:37-41 of Hayami).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a mixture of a thermoplastic polyurethane elastomer and a thermoplastic polyamide elastomer as the rubber in the article of Crafton.  One of skill in the art would have been motivated to do so in order to provide a material that is heat fusible to polyamide engineering plastics and which has high abrasion resistance as taught by Hayami (2:37-41 of Hayami).  
Regarding claim 10, Crafton discloses that a total content of the rubber component in the thermoplastic resin member is equal to or more than 60% by mass and equal to or less than 100% by mass ([0066] of Crafton, thermoplastic vulcanizate includes at least 65% rubber).  As set forth above with respect to claim 9, Hayami provides motivation to use a mixture of a urethane-based thermoplastic elastomer and an amide-based thermoplastic elastomer as the rubber component in the article of Crafton.
Regarding claim 11, Hayami discloses that, in the thermoplastic elastomer, a content of the urethane-based thermoplastic elastomer is equal to or more than 70% by mass and less than 100% by mass, and a content of the amide-based thermoplastic elastomer is more than 0% by mass and equal to or less than 30% by mass (Table 6 spanning columns 13-14 of Hayami, Example 11 includes 80% TPU and 20% TPA).  
Regarding claim 12, Crafton discloses that the thermoplastic resin member further contains an acid-modified polymer ([0020]-[0021] of Crafton, functionalized thermoplastic polymers include polymer having a carboxylic acid group which are prepared by grafting) but does not specifically disclose that a content of the acid-modified polymer in the thermoplastic resin member is equal to or more than 1 part by mass and equal to or less than 35 parts by mass with respect to a total of 100 parts by mass of the urethane-based thermoplastic elastomer and the amide-based thermoplastic elastomer.  Crafton, however, discloses that the amount of functionalized thermoplastic polymer in the thermoplastic vulcanizate is 12-30 wt% ([0067] of Crafton) and that the amount of rubber in the thermoplastic vulcanizate (i.e., TPU/TPA blend in the modified article) can be 60-80 wt% ([0066] of Crafton).  The range of functionalized thermoplastic per 100 parts of rubber disclosed in Crafton (i.e., 15-50) overlaps the range recited in claim 12 which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton alone or, alternatively, over Crafton in view of Morikawa as applied to claim 1 above and further in view of Casebolt et al. (U.S. Patent Application Publication No. 2011/0089792 A1).
Regarding claim 13, Crafton discloses a housing ([0091] of Crafton), comprising: the composite structure according to claim 1 (see analysis of claim 1 above) but does not specifically disclose that the housing is for an electronic device and that the housing has a first metal member and a second metal member, the first metal member is the metal member, a packing formed of the thermoplastic resin member is bonded to a peripheral edge part of the first metal member, and an outer shell is formed by integrating the second metal member with the first metal member, with the packing interposed therebetween.  Casebolt discloses a portable computer housing comprising an aluminum structural support covered by a thermoplastic elastomer material (Abstract of Casebolt).  Casebolt discloses a portable computer housing wherein the protective TPE layer #214 is wrapped around the edge of the structural support layer and forms a seal with an outer layer #202 (FIG. 7, [0064] of Casebolt).  Casebolt also discloses that the outer layer can be supported by an inner layer which can be metal ([0032] of Casebolt).  According to Casebolt, the seal provides protection from contaminants from the external environment ([0064] of Casebolt).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the housing of Crafton into a portable computer housing with the thermoplastic vulcanizate wrapped around the edge of the metal support to form a seal with an outer layer supported by an inner metal layer as taught by Casebolt.  One of skill in the art would have been motivated to do so in order to form an enclosure for a portable computer which has a seal providing protection from contaminants from the external environment as taught by Casebolt ([0064] of Casebolt).
Regarding claim 14, Crafton discloses a housing ([0091] of Crafton), comprising: the composite structure according to claim 1 (see analysis of claim 1 above) but does not specifically disclose that the housing is for an electronic device and that the housing has a metal member and a plastic member, a packing formed of the thermoplastic resin member is bonded to a peripheral edge part of the metal member, and an outer shell is formed by integrating the metal member with the plastic member, with the packing interposed therebetween.  Casebolt discloses a portable computer housing comprising an aluminum structural support covered by a thermoplastic elastomer material (Abstract of Casebolt).  Casebolt discloses a portable computer housing wherein the protective TPE layer #214 is wrapped around the edge of the structural support layer and forms a seal with an outer layer #202 (FIG. 7, [0064] of Casebolt).  According to Casebolt, the outer layer can be a plastic ([0032] of Casebolt).  Casebolt also discloses that the seal provides protection from contaminants from the external environment ([0064] of Casebolt).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the housing of Crafton into a portable computer housing with the thermoplastic vulcanizate wrapped around the edge of the metal support to form a seal with a plastic layer as taught by Casebolt.  One of skill in the art would have been motivated to do so in order to form an enclosure for a portable computer which provides protection from contaminants from the external environment as taught by Casebolt ([0064] of Casebolt).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Crafton alone or, alternatively, over Crafton in view of Morikawa as applied to claim 1 above and further in view of Cai et al. (U.S. Patent Application Publication No. 2011/0143112 A1).
Regarding claim 15, Crafton does not specifically disclose that the hardness of the thermoplastic resin member is in a range of equal to or more than A71 and equal to or less than A95.  Crafton, however, discloses that the thermoplastic vulcanizates can be used to provide a soft grippable surface to household appliances and tools such as kitchen utensils ([0006] of Crafton).  Cai discloses that thermoplastic elastomers with hardness below 75 Shore A have excellent dry grip and are therefore widely used to overmold onto hard substrates to provide a soft touch surface with excellent grip ([0003] of Cai).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the thermoplastic vulcanizates of Crafton with a Shore A hardness below 75 as taught by Cai.  One of skill in the art would have been motivated to do so in order to provide a soft touch surface with excellent grip as taught by Cai ([0003] of Cai).  Cai therefore clearly teaches a Shore A hardness range (i.e., <75) that overlaps with that recited in claim 15 (i.e., 71-95) which would render the claimed hardness range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that the calculated content of the acid-modified polymer in Samples 6-9 of Crafton is approximately 45% and does not fall within the range of 40% and below (pg. 6, last full ¶ of the amendment).  It is noted that claim 1 recites that in the thermoplastic resin member, the content of the acid-modified polymer is equal to or more that 5% by mass and equal to or less than 40% by mass.  Compositions 6-9 listed in Table I of Crafton each include 64 parts of functionalized thermoplastic polymer (i.e., acid-modified polymer) (Table I, pg. 10 of Crafton).  These compositions also include 117.10 parts by weight of low-flex modulus polyolefin I or II (Table I of Crafton), 32 parts by weight of tackifier resin (Table I of Crafton), and 219.5 parts of other components ([0094] of Crafton, ingredients common to all of samples).  Compositions 6-9 listed in Table I of Crafton therefore include 432.6 parts by weight of total components (i.e., 64 + 117.10 + 32 + 219.5).  The functionalized thermoplastic polymer content of these compositions is therefore 64/432.6 % or 14.8 % which is within the recited range of 5-40%.
The applicant also asserts that the claimed invention achieves unexpected results (¶ spanning pp. 6-7 of the amendment) and, in particular, that the examples in the specification show that the invention achieves unexpectedly superior peel strength, peel strength after acid resistance and strength retention rate (pg. 7, 1st full ¶ of the amendment).  As set forth in the MPEP, however, evidence of unexpected results must compare the claimed invention with the closest prior art {MPEP § 716.02(e)}.  The data in the specification which is relied upon for establishing unexpected results does not include a comparison of the inventive compositions with the compositions of Crafton which is the closest prior art.  In addition, the unexpected results must be commensurate in scope with the claimed invention {MPEP §716.02(d)}.  The claims recite a number of ranges of Shore A hardness, surface roughness, acid-modified polymer content and acid value of acid-modified polymer.  The comparative data in the specification does not establish that the unexpected results occur over the entire claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746